Citation Nr: 9909923	
Decision Date: 04/09/99    Archive Date: 04/29/99

DOCKET NO.  97-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability, currently evaluated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1997 rating decision of the RO.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran's right knee disability is shown to be 
manifested by a history of a medial meniscectomy and current 
x-ray findings of advanced degenerative joint disease with 
related pain and crepitus, but demonstrated functional 
limitation of a noncompensable degree; more than related 
moderate instability or recurrent subluxation is not shown.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for service-connected right knee disability 
manifested by instability or recurrent subluxation have not 
been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a including 
Diagnostic Codes 5257 (1998).  

2.  The criteria for the assignment of a separate 10 percent 
rating for the service-connected post-operative right knee 
residuals of a torn medial meniscus with arthritis have been 
met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5010, 5258, 5259, 
5260, 5261 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim for increased 
compensation benefits for his service-connected right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran claims that a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board further 
finds that the matter has been adequately developed for the 
purpose of appellate review.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the service medical records and all other evidence of record 
pertaining to the history of the residuals of the veteran's 
right knee disorder.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disabilities at issue, except as 
discussed below.


I.  Facts

A careful review of the veteran's service medical records 
shows that he injured his right knee in a football game in 
October 1971.  In April 1972, the veteran reinjured the knee 
in a basketball game.  An arthrotomy revealed a torn medial 
meniscus, and a medial meniscectomy was done.  

In March 1973, the RO granted service connection for post-
operative torn right medial meniscus.  A 20 percent 
evaluation was assigned.  

VA outpatient treatment reports show that the veteran was 
seen on March 10, 1997, complaining of severe right knee pain 
of two weeks' duration.  He noted that he had had chronic 
right knee pain since injuring it in service and that it was 
worse with prolonged standing or walking.  He stated that he 
had no swelling but that there was stiffness and limited 
movement.  An examination revealed findings of swelling as 
well as crepitus with flexion and extension.  There was no 
erythema or increased warmth on palpation, but there was pain 
on both flexion and extension.  X-ray studies revealed 
advanced degenerative changes with narrowing of the medial 
and patellofemoral compartments.  There were irregular 
ossifications along the posterior aspect of the knee with 
some varus angulation suggested.  The diagnosis was that of 
degenerative joint disease of the right knee.  Moist heat, a 
knee brace and ibuprofen were prescribed.  

On March 14, 1997, the veteran returned for a follow-up 
visit.  It was noted that he had progressive pain, crepitus, 
swelling and snapping.  The veteran reportedly could not 
squat.  The range of motion of the right knee was from 5 
degrees to 105 degrees.  

In April 1997, the veteran filed this claim for an increased 
rating.  An April 1997 private medical report shows that the 
veteran was seen complaining of right knee pain.  It was 
noted that he had had progressive worsening of the knee over 
the years but had remained active and worked on his feet 
daily.  The veteran complained that his continuous walking at 
work produced severe pain.  He stated that he had occasional 
locking and catching of the knee.  The range of motion was 
described as "almost to full extension," but it was noted 
that flexion was only to 95 to 100 degrees.  There was 
definite catching and popping with range of motion, severe 
crepitus at the patellofemoral joint, and pain with McMurray 
testing.  X-ray studies revealed severe degenerative 
arthritis of the right knee, predominantly of the medial 
compartment.  Arthroscopic debridement was suggested.  

In May 1997, a VA examination was conducted.  The veteran 
reported that his right knee had become more painful and 
unstable at times.  He stated that he could not squat or get 
up from that position without assistance.  The examiner noted 
that the veteran limped on his right leg.  The examination 
revealed a medial joint line surgical scar which was 
described as well healed and nontender.  There was some loss 
of motion due to pain.  There was no swelling or deformity, 
but there was laxity of the lateral collateral ligament.  
There was also crepitus around the patella on motion.  The 
range of motion was from 5 degrees to 90 degrees.  X-ray 
studies showed degenerative joint disease with joint space 
narrowing.  The diagnosis was that of painful right knee with 
x-ray evidence of degenerative joint disease.  

A VA preoperative report dated in August 1997 shows an 11-
degree varus deformity due to the right knee.  The assessment 
was that of degenerative joint disease of the right knee.  It 
was noted that the veteran did not want surgery at that time.


II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  The Board attempts to determine the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are for consideration in evaluating disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology which produces 
disability warrants the minimum compensation.  38 C.F.R. §§ 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59.  

The veteran's service-connected right knee disability has 
been rated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  A 20 percent disability 
rating requires moderate impairment of the knee, due to 
recurrent subluxation or lateral instability.  Id.  A 30 
percent evaluation requires severe impairment of the knee, 
due to recurrent subluxation or lateral instability.  

The veteran's primary complaint involving the right knee is 
that the knee is painful.  The private April 1997 report 
refers to locking and catching only "occasionally," but 
described no findings referable to instability or recurrent 
subluxation.  The May 1997 VA examination report indicated 
that the knee was "unstable at times" and noted laxity of 
the collateral ligament.  However, the disability picture 
presented as to any instability or recurrent subluxation of 
the service-connected right knee disability is not shown to 
reflect more than moderate impairment in the Board's opinion.  
There is no statement in the medical evidence that the 
veteran is experiencing instability or recurrent subluxation 
of a severe degree.  

In July 1997, the Office of General Counsel of VA issued a 
Precedent Opinion which provided that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  O.G.C. Prec. 23-97 
(Jul. 24, 1997).  Here, the medical evidence indicates that 
the veteran has arthritis of the right knee.  Thus, a 
separate, compensable rating pursuant to Diagnostic Code 5003 
may be warranted.  

38 C.F.R. § 4.71a, Diagnostic Code 5003 establishes, 
essentially, three methods of evaluating degenerative 
arthritis which is established by x-ray studies:  (1) when 
there is a compensable degree of limitation of motion, (2) 
when there is a noncompensable degree of limitation of 
motion, and (3) when there is no limitation of motion.  
Generally, when documented by x-ray studies, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray study, 
is deemed to be limitation of motion and warrants the minimum 
rating for a joint, even if there is no compensable 
limitation of motion.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592-93 (1991), Lichtenfels v. Derwinski; 1 Vet. App. 
484, 488 (1991).  

A 10 percent evaluation on the basis of limitation of motion 
of the knees requires limitation of extension of the knee to 
10 degrees or limitation of flexion to 45 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260, 5261.  A 20 percent 
evaluation requires limitation of extension to 15 degrees and 
limitation of flexion to 30 degrees.  Id.  

Without regard to the veteran's complaints of pain and 
weakness, disability due to limitation of motion of the right 
knee would not be compensable.  Extension was limited to only 
5 degrees, at its worst, and flexion was limited to no more 
than 90 degrees.  The Board must address whether the 
veteran's right knee disability warrants additional 
compensation pursuant to 38 C.F.R. § 4.40 regarding 
functional loss due to pain and 38 C.F.R. § 4.45 regarding 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  See DeLuca v Brown, 8 Vet. App. 202 (1995).  

The veteran's arthritis is documented by x-ray studies, and 
there is satisfactory evidence of painful motion.  
Furthermore, although there is no medical evidence of 
fatigability or incoordination of the right knee, apparently 
the right knee is weak.  As noted, the veteran could not 
squat or get up from the squat position without assistance.  
The Board finds, therefore, that a rating of 10 percent is 
warranted for the demonstrated right knee functional loss 
pursuant to Diagnostic Codes 5003, 5260 and 5261, as well as 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

In sum, the Board concludes that the meniscectomy residuals 
with resulting arthritis and any instability or recurrent 
subluxation should be rated separately pursuant to Diagnostic 
Codes 5003 and 5257, respectively.  An evaluation of 10 
percent for arthritis of the veteran's knee is warranted 
pursuant to Diagnostic Code 5003 and 38 C.F.R. §§ 4.40, 4.45, 
4.59 in light of the veteran's painful and weakened motion 
shown to be of a noncompensable degree.  Furthermore, the 
preponderance of the evidence is against an evaluation 
greater than 20 percent for disability rated on the basis of 
any instability or recurrent subluxation of the right knee 
pursuant to Diagnostic Code 5257.  



ORDER

An increased rating greater than 20 percent for service-
connected right knee disability due to instability or 
recurrent subluxation is denied.  

A separate rating of 10 percent for the service-connected 
post-operative right knee residuals of a torn medial meniscus 
with arthritis is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

